DETAILED ACTION
Claims 2-5 have been cancelled. Claims 1 has been amended. Claims 6-24 have been newly added. Claims 1 and 6-24 have been examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, and 20 of U.S. Patent No. 11,018,812 in view of US 2020/0099499 A1 to Yeo et al. (hereinafter “Yeo”).

As per claim 1: Patent11018812 discloses circuitry for a base station for use in a mobile telecommunications system, the circuitry comprising: a transceiver; and control circuitry configured to: control the transceiver to transmit, to a terminal, first data in a set of identified resources allocated for the transmission of the first data (Claim 1, lines 1-5); identify whether a portion of the identified resources has been used to transmit data other than the first data during transmission of the first data (Claim 1, lines 6-8); and control the transceiver to retransmit, to the terminal in a case that the portion of the identified resources is identified to have been used to transmit the data other than the first data during the transmission of the first data, a subset of the first data without retransmission of a remainder of the first data (Claim 1, lines 14).
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses a base station with a receiver, transmitter, and processor to perform different processes to operate the base station (Fig. 1p-03 and [0193] of Yeo). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as a base station is a well known part of a wireless communication system, to enable reduction in interference (Yeo [0200]), and to increase reception performance (Yeo [0104]).
As per claim 6: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the transceiver is configured to receive an indication that the terminal has been unable to decode the first data from the set of identified resources, and the control circuitry identifies whether the portion of the identified resources has been used to transmit data other than the first data based on receipt of the indication (See claim 2).
As per claim 7: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the control circuitry identifies that the portion of the identified resources has been used to transmit either only the data other than the first data or both the first data and the data other than the first data (see claim 4).
As per claim 8: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the subset of the first data is transmitted exactly on the portion of the identified resources.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses wherein the subset of the first data is transmitted exactly on the portion of the identified resources (Yeo Fig. 1Q and [0182-0188]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 9: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the transceiver retransmits the subset of the first data by transmitting or retransmitting physical bits that were transmitted in the portion of the identified resources for sending the subset of the first data (see claim 5).
As per claim 10: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the transceiver retransmits the subset of the first data by transmitting or retransmitting modulation symbols for sending the subset of the first data in the portion of the identified resources (see claim 6).
As per claim 11: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the transceiver retransmits the subset of the first data by transmitting or retransmitting the subset of the first data using a retransmit rate matching procedure changing a robustness of the retransmission relative to a robustness provided by a transmit rate matching procedure used for sending the first data (see claim 7).
As per claim 12: Patent11018812 and Yeo discloses the circuitry according to claim 11, wherein the rate-matching procedure is at least one of a physical bit rate matching procedure and a modulation symbol rate matching procedure (see claim 8).
As per claim 13: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the transceiver retransmits the subset of the fist data by transmitting or retransmitting the subset of the first data using a first amount of resources that is different than a second amount of resources used for transmitting the subset of the first data in the set of identified resources (see claim 9).
As per claim 14: Patent11018812 and Yeo discloses the circuitry according to claim 1, wherein the portion of identified resources is in a first time unit, and the transceiver retransmits the subset of the first data by retransmitting the subset of the first data in a further set of identified resources, the further set of identified resources being a second time unit subsequent to the first time unit (see claim 10).
As per claim 15: Patent11018812 discloses a method of using a terminal in a mobile telecommunications system, the method comprising: receiving transmission of data in a set of identified resources allocated for a transmission of first data to the terminal, the data being separate from the first data (Claim 20, lines 4-7); identifying whether a portion of the set of identified resources has been used to transmit the data other than the first data during transmission of the first data (Claim 20, lines 8-11); receiving retransmission, in a case that the circuitry identifies that the portion of the set of the identified resources has been used to transmit the data other than the first data during the transmission of the first data, a subset of the first data without receiving retransmission of a remainder of the first data (Claim 20, lines 12-17); and attempting to decode the first data based on the first data received in the transmission and the subset of the first data received in the retransmission (Claim 20, lines 18-20).
As per claim 16: Patent11018812 discloses the method according to claim 15, further comprising upon receipt of the transmission information, attempting to decode the first data and, in the event that the decoding of the first data is unsuccessful, transmitting an indication that the terminal has been unable to decode the first data from the set of identified resources.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses upon receipt of the transmission information, attempting to decode the first data and, in the event that the decoding of the first data is unsuccessful, transmitting an indication that the terminal has been unable to decode the first data from the set of identified resources (Yeo [0104]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 17: Patent11018812 and Yeo discloses the method according to claim 15, further comprising identifying that a portion of the identified resources has been used to transmit data other than the first data upon receipt of an indication that the portion of the identified resources has been used to transmit data other than the first data.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses identifying that a portion of the identified resources has been used to transmit data other than the first data upon receipt of an indication that the portion of the identified resources has been used to transmit data other than the first data (Yeo Fig. 1Q and [0182-0189, 0193]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 18: Patent11018812 discloses the method according to claim 15, further comprising transmitting retransmission indication for requesting that the subset of the first data corresponds exactly to the portion of the first data or that the subset of the first data contains additional data compared to the portion of the first data.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses transmitting retransmission indication for requesting that the subset of the first data corresponds exactly to the portion of the first data or that the subset of the first data contains additional data compared to the portion of the first data (Yeo Fig. 1Q and [0182-0189, 0193]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 19: Patent11018812 discloses circuitry for a terminal for use in a mobile telecommunications system, the circuitry comprising: a transceiver configured to receive transmission of data in a set of identified resources allocated for a transmission of first data to the terminal, the data being separate from the first data (Claim 20, lines 4-7); and control circuitry configured to identify whether a portion of the set of identified resources has been used to transmit the data other than the first data during transmission of the first data (Claim 20, lines 8-11), wherein the transceiver is further configured to receive retransmission, in a case that the circuitry identifies that the portion of the set of the identified resources has been used to transmit the data other than the first data during the transmission of the first data, a subset of the first data without receiving retransmission of a remainder of the first data (Claim 20, lines 12-17), and the control circuitry is further configured to attempt to decode the first data based on the first data received in the transmission and the subset of the first data received in the retransmission (Claim 20, lines 18-20).
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses a terminal with a receiver, transmitter, and processor to perform different processes to operate the base station (Fig. 1o-02 and [0193] of Yeo). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as a terminal is a well known part of a wireless communication system, to enable reduction in interference (Yeo [0200]), and to increase reception performance (Yeo [0104]).
As per claim 20: Patent 11018812 and Yeo discloses the circuitry according to claim 19, wherein upon receipt of the transmission information, the control circuitry attempts to decode the first data, and in a case that that the control circuitry is unsuccessful in decoding of the first data, the transceiver transmits an indication that the terminal has been unable to decode the first data from the set of identified resources.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses wherein upon receipt of the transmission information, the control circuitry attempts to decode the first data, and in a case that that the control circuitry is unsuccessful in decoding of the first data, the transceiver transmits an indication that the terminal has been unable to decode the first data from the set of identified resources (Yeo [0104]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 21: Patent11018812 and Yeo discloses the circuitry according to claim 19, wherein the control circuitry is further configured to identify whether a portion of the identified resources has been used to transmit data other than the first data upon receipt of an indication that the portion of the identified resources has been used to transmit data other than the first data.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses wherein the control circuitry is further configured to identify whether a portion of the identified resources has been used to transmit data other than the first data upon receipt of an indication that the portion of the identified resources has been used to transmit data other than the first data (Yeo Fig. 1Q and [0182-0189, 0193]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 22: Patent11018812 and Yeo discloses the circuitry according to claim 19, wherein the transceiver is further configured to transmit a retransmission indication for requesting that the subset of the first data corresponds exactly to the portion of the first data or that the subset of the first data contains additional data compared to the portion of the first data.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses transmit a retransmission indication for requesting that the subset of the first data corresponds exactly to the portion of the first data or that the subset of the first data contains additional data compared to the portion of the first data (Yeo Fig. 1Q and [0182-0189, 0193]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 23: Patent11018812 and Yeo discloses the circuitry according to claim 19, wherein the subset of the first data is retransmitted by transmission or retransmission of physical bits that were transmitted in the portion of the identified resources for sending the subset of the first data.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses wherein the subset of the first data is retransmitted by transmission or retransmission of physical bits that were transmitted in the portion of the identified resources for sending the subset of the first data (Yeo Fig. 1Q-1R and [0182-0189, 0193]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).
As per claim 24: Patent11018812 and Yeo discloses the circuitry according to claim 19, wherein the subset of the first data is retransmitted by transmission or retransmission of modulation symbols for sending the subset of the first data in the portion of the identified resources.
Patent11018812 may not explicitly disclose, but Yeo, which is in the same field of endeavor, discloses wherein the subset of the first data is retransmitted by transmission or retransmission of modulation symbols for sending the subset of the first data in the portion of the identified resources (Yeo Fig. 1Q-1R and [0182-0189, 0193]). The purpose of Yeo is to a wireless communication system, and more particularly, to a method and apparatus for inserting an index into a code block as a unit in which a channel code is performed and transmitting the same (Yeo [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeo with Patent11018812, as to enable reduction in interference (Yeo [0200]) and to increase reception performance (Yeo [0104]).

Claim Objections
Claims 1, 6-10, 14, 17, and 21 are objected to because of the following informalities:
Claim 1, lines 8 and 11, “the identified resources” should be changed to “the set of identified resources”.
Claim 6, line 4, “the identified resources” should be changed to “the set of identified resources”.
Claim 7, line 2, “the identified resources” should be changed to “the set of identified resources”.
Claim 8, line 2, “the identified resources” should be changed to “the set of identified resources”.
Claim 9, line 3, “the identified resources” should be changed to “the set of identified resources”.
Claim 10, line 3, “the identified resources” should be changed to “the set of identified resources”.
Claim 14, line 2, “the identified resources” should be changed to “the set of identified resources”.
Claim 17, lines 2-3, “the identified resources” should be changed to “the set of identified resources”.
Claim 21, lines 2-4, “the identified resources” should be changed to “the set of identified resources”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 16, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 12, lines 1-2, recites “the rate-matching procedure”. Claim 12 depends from claim 11 which states “a retransmit rate matching procedure” and “a transmit rate matching procedure”. It is unclear which rate matching procedure is being referred to in claim 12.
Claim 16 recites the limitation "the transmission information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the transmission information" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 21, Claim 21 recites “a portion of the identified resources” and “the portion of the identified resources”. Claim 21 depends from claim 19 which also has an instance of “a portion of the set of identified resources”. It is unclear which “a portion” “the portion” is referring back to.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476